Citation Nr: 0426365	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for nicotine 
dependence, claimed as a result of tobacco use in service.

2.  Entitlement to service connection for a respiratory 
disorder, to include chronic pulmonary emphysema and chronic 
bronchitis, also claimed as a result of tobacco use in 
service.

3.  Entitlement to service connection for Hepatitis B and C.

4.  Entitlement to service connection for cirrhosis with 
gastroesophageal varices and mesenteric edema.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1964.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO).

In February 1998, the RO entered a rating decision that 
denied service connection for nicotine addiction.  In May 
1998, the veteran filed a notice of disagreement (NOD), in 
which he maintained that, as a result of his tobacco use in 
service, he developed nicotine dependence, pulmonary 
emphysema and chronic bronchitis.  In August 1998, the RO 
furnished the veteran a statement of the case, in which the 
issue on appeal was rephrased as service connection for 
nicotine addiction with resulting pulmonary emphysema and 
chronic bronchitis.  In September 1998, the veteran filed his 
substantive appeal (VA Form 9) and continued to maintain 
that, due to his increased tobacco use in service, he suffers 
from nicotine dependence, emphysema and chronic bronchitis.  
In August 2003, the RO furnished the veteran a supplemental 
statement of the case, which addressed as separate issues the 
matters concerning service connection for nicotine dependence 
and for respiratory disorders, to include pulmonary emphysema 
and chronic bronchitis.  Accordingly, the issues pertaining 
to these matters are as listed on the cover page.

By a separate rating decision, dated in May 2003, the RO 
denied, among other things, service connection for Hepatitis 
C and B.  The veteran perfected a timely appeal of this 
determination.

The veteran's claims file has been transferred from the RO in 
Huntington, West Virginia, to the RO in New York, New York, 
and to the RO in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003, the veteran filed a general notice of 
disagreement with a May 2003 rating decision, in which the RO 
denied service connection for Hepatitis B and C, and 
cirrhosis with gastroesophageal varices and mesenteric edema, 
and denied a reopening the claim for service connection for a 
psychiatric disorder.  Although the veteran was furnished a 
statement of the case that addressed the issue of entitlement 
to service connection for Hepatitis B and C, he was not 
provided a statement of the case that addressed the other two 
remaining issues denied in the May 2003 rating decision.  
Since the June 2003 notice of disagreement was not 
specifically limited to the hepatitis claim, but in effect 
addressed all issues denied in the May 2003 rating decision, 
the Board is required to remand such issues to the RO for 
issuance of a proper statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

With respect to the issues of service connection for nicotine 
dependence and respiratory disorder, to include pulmonary 
emphysema and chronic bronchitis, all claimed as a result of 
tobacco use in service, the veteran contends that he smoked 1/2 
pack of cigarettes a day prior to his enlistment, and; that 
due to the distribution of cigarette rations in service, his 
consumption increased to three packs a day at the time of his 
discharge from service.  In addition, treatment records dated 
subsequent to service show that the veteran continues to 
smoke cigarettes.

While the medical evidence of record indicates various 
diagnoses of respiratory disorders, to include emphysema and 
bronchitis, the record contains no medical opinion that 
addresses the veteran's tobacco use in service, and whether 
such use has resulted in nicotine dependence and/or any 
respiratory disorder.  The Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Thus, a medical 
opinion regarding the veteran's in-service tobacco use and 
any causal relationship between such use and nicotine 
dependence and/or any respiratory disorder should be 
obtained.

As for the veteran's claim of service connection for 
Hepatitis B and C, the veteran claims that he received two 
tattoos in service and used intravenous drugs prior to, 
during, and after his period of active duty service.  
Although the post service medical records indicate a current 
diagnosis of a Hepatitis C infection, it does not otherwise 
contain a competent medical opinion as to the etiology of 
that condition.  Likewise, the examiner who preformed the 
April 2003 liver examination did not offer an opinion 
regarding the etiology of the veteran's hepatitis C.  As the 
medical evidence of record is not sufficient at the present 
time for purposes of making an equitable disposition on this 
claim, the Board determines that a medical opinion is 
necessary in order to clarify the nature and etiology of any 
presently existing disability manifested by a hepatitis B/C 
infection, to include whether such condition is causally 
related to any incident that occurred during the veteran's 
military service.

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to service connection for 
cirrhosis with gastroesophageal varices 
and mesenteric edema, and whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for a 
psychiatric disorder.  The RO should 
return these issues to the Board only if 
the veteran files a timely substantive 
appeal.

2.  The RO should request the veteran to 
provide a documented history of his use 
of tobacco products prior to entering the 
military, while in service, and in the 
years after service.  The veteran should 
be asked: (i) the dates before, during, 
and after service that he smoked; (ii) 
the dates before, during, and after 
service when he gave up smoking (if 
appropriate), and the duration of any 
cessation of smoking; and (iii) the 
number of packs a day he smoked during 
each of these periods.  The veteran 
should be permitted to identify and/or 
submit any medical or other credible 
evidence showing that he acquired a 
dependence on nicotine while in service, 
and, in the alternative, any medical 
evidence showing that the dependence was 
linked to any post-service medical 
condition.  The RO should have release 
forms completed if necessary to procure 
any additional evidence that is not in 
the possession of the veteran and should 
directly obtain the evidence in 
accordance with 38 C.F.R. § 3.159 (2003).

3.  After the above developments have 
been completed (to the extent possible), 
the RO should forward the veteran's 
claims files to a physician of 
appropriate expertise who is able to 
address the questions set forth below.  
Based on a review of the claims folders, 
including the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the physician is 
asked to answer the following questions:

a.  With respect to a disability 
manifested by nicotine dependence: (i) Is 
it at least as likely as not, (i.e., is 
there a 50/50 chance), that the veteran 
acquired an addiction to nicotine in the 
military?  (ii) If so, is it at least as 
likely as not that any currently 
diagnosed disability, including pulmonary 
emphysema and bronchitis, is related to 
nicotine addiction?

b.  With respect to each currently 
present respiratory disorder, as to 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance), that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident in service.

c.  With respect any to disability 
manifested by hepatitis:  Is it at least 
as likely as not (i.e., is there a 50/50 
chance) that any currently present 
Hepatitis B and/or C infection originated 
in service or is otherwise causally 
related to any incident in service.

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
adverse to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


